DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (Claims 1-17) in the reply filed on 01/25/22 is acknowledged.

Claim Objections
3.	The following claims are objected to because of the following informalities: 
	in claim 1, “(UE), comprising” should be replaced with “(UE), the method comprising”; similar objection applies to claim 11; and
in claims 4, 11 and 15, the term “using” should be replaced with “utilizing”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2009/0086648 A1) and in view of Seo (US 2015/0117350 A1).

Regarding claims 1 (UE method) & 11 (BS method), Xu teaches a method for wireless communication at a user equipment (UE) (Figure 3: “Mobile Station”) & base station (Figure 3: “Base Station”), comprising: identifying, by the UE, a transition from a first transmission strategy for a downlink channel to a second transmission strategy for the downlink channel (Figure 3, Block 310 “Select Multi-Antenna Mode”, Paragraph 14: a downlink wireless channel & Paragraph 38: the mobile station selects a close-loop MIMO mode or open-loop MIMO mode based on the largest SINR); determining feedback information based at least in part on the identified second transmission strategy for the downlink channel (Figure 3, Block 312 “CQI + Rank Indicator” & Paragraph 38: mobile station selects a close-loop MIMO mode or open-loop MIMO mode based on the largest SINR); and transmitting, to a base station, a message that includes the feedback information and an indication of the transition from the first transmission strategy to the second transmission strategy (Figure 3, Block 312 “CQI + Rank Indicator” & Paragraph 39: mobile station sends a feedback message to a base station that contains the rank indicator along with the SINR). Xu further teaches the limitations with regard to claim 11 transmitting first data (Figure 3, Block 206 “Signal MS Type”), receiving a message (Figure 3, Block 312 “CQI + Rank Indicator”) and transmitting second data (Figure 3, Block 316 “Select Multi-Antenna Mode”). Although Xu teaches the feedback, Xu does not explicitly disclose a channel state information (CSI) that includes the feedback. In a related field of endeavor, Seo discloses a channel state information (CSI) that includes the feedback (Paragraphs 142-143: an open-loop MIMO and a closed-loop MIMO… UE is configured to report a CSI feedback with a RI/CQI). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Xu’s feedback to include a CSI as in Seo. One of ordinary skill in the art would be motivated to do so to transmit effectively downlink data signal, Paragraph 18.

Regarding claims 2 & 12, The combination of Xu and Seo teaches the method of claim 1 and the method claim 11. In addition, Xu discloses wherein: the first transmission strategy is a closed-loop multiple input multiple output (MIMO) transmission strategy and the second transmission strategy is an open-loop MIMO transmission strategy or a semi-open-loop MIMO transmission strategy; the first transmission strategy is the open-loop MIMO transmission strategy or the semi-open-loop MIMO transmission strategy and the second transmission strategy is the closed- loop MIMO transmission strategy; the first transmission strategy is the open-loop MIMO transmission strategy and the second transmission strategy is the semi-open-loop MIMO transmission strategy; or the first transmission strategy is the semi-open-loop MIMO transmission strategy and the second transmission strategy is the open-loop MIMO transmission strategy (Paragraph 38: the mobile station selects a close-loop MIMO mode or open-loop MIMO mode based on the largest SINR).

Regarding claims 3 & 13, Xu further discloses wherein: the first transmission strategy, or the second transmission strategy, or a combination thereof comprise a transmission mode (Paragraph 38: the mobile station selects a close-loop MIMO mode or open-loop MIMO mode based on the largest SINR).  

Regarding claims 4 & 15, Xu also discloses transmitting the indication using layer two signaling or layer one signaling, the indication identifying the second transmission strategy for the downlink channel (Paragraph 38: the close-loop MIMO mode and open-loop MIMO are signaled by a higher layer).  

Regarding claims 5 & 16, Xu also discloses transmitting the indication in a precoding matrix indicator (PMI) field of the CSI message, the indication identifying the second transmission strategy for the downlink channel (Paragraph 38: if close-loop MIMO is selected, a rank and PMI are derived).  

Regarding claim 6, Xu also discloses identifying a preconfigured or predefined PMI entry based at least in part on identifying the transition to the second transmission strategy, wherein the indication is the preconfigured or predefined PMI entry (Paragraph 38: if close-loop MIMO is selected, a rank and PMI are derived).  

Regarding claim 7, Xu also discloses determining a channel quality indicator (CQI) of the CSI message based at least in part on identifying the transition to the second transmission strategy being in the PMI field of the CSI message, wherein the CSI message includes the determined CQI (Paragraph 37: measured CQI).

Regarding claim 9, Xu also discloses identifying a data transfer rate of the first transmission strategy for the downlink channel, wherein the indication of the transition to the second transmission strategy for the downlink channel is based at least in part on the data transfer rate (Figure 3, Block 308 “Measure Long-Term SINR”).  

Regarding claims 10, 14 & 17, Xu also discloses wherein: the indication includes a request for the base station to modify its transmission protocol for the downlink channel to the second transmission strategy (Figure 3, Block 312 “CQI + Rank Indicator” & Paragraph 38: mobile station selects a close-loop MIMO mode or open-loop MIMO mode based on the largest SINR).

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Seo and in further view of Kim (US 2018/0069611 A1).

Regarding claim 8, Although the combination of Xu and Seo teaches the method of claim 5, the combination does not explicitly disclose wherein: a first preconfigured entry of the PMI field indicates that the second transmission strategy is based at least in part on resource block group (RBG) based precoder-cycling or on precoding resource block group (PRG) based precoder-cycling; and a second preconfigured entry of the PMI field indicates that the second transmission strategy is based at least in part on small delay cyclic delay diversity (CDD). In a related field of endeavor, Kim discloses a first preconfigured entry of the PMI field indicates that the second transmission strategy is based at least in part on resource block group (RBG) based precoder-cycling or on precoding resource block group (PRG) based precoder-cycling (Paragraph 73: an open-loop MIMO scheme and a closed-loop MIMO scheme & Paragraph 97: V-PMIs cycle again starting form V-PMI1 in units of N PRGs); and a second preconfigured entry of the PMI field indicates that the second transmission strategy is based at least in part on small delay cyclic delay diversity (CDD) (Paragraph 96: a V-PMI which will cycle in LD-CDD transmission). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the combination’s PMI field to include PRG and CDD as in Kim. One of ordinary skill in the art would be motivated to do so to calculate efficiently channel information, Paragraph 13.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633